Citation Nr: 1616119	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  07-05 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to August 1974, to include service in the Republic of Vietnam.  The Veteran died in November 1994; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the appellant's request to reopen the cause of death claim.

In November 2010, the Board reopened the previously denied claim of service connection for the cause of the Veteran's death and remanded the claim for additional development.  The development was completed and the matter was returned to the Board.  In October 2011, the Board sought and obtained medical opinions from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  Clarifying opinions were obtained in March 2012 and May 2012.

In a September 2012 decision, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Joint Motion for Remand, the parties moved to vacate the September 2012 decision.  The Court granted the motion in a June 2013 Order and the matter was remanded to the Board.

In a May 2014 Board decision, the claim was remanded for further evidentiary development.  The claim was then denied in a November 2014 Board decision.  The appellant appealed the denial to the Court.  In November 2015, the Court vacated the Board's November 2014 decision and remanded the matter for action in compliance with a Joint Motion for Remand.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

In the November 2015 Joint Motion, the parties agreed that the Board erred because it relied upon an inadequate August 2014 VHA medical opinion.  The parties indicated that the findings of the August 2014 VHA examiner were inadequate because the examiner relied solely on a report from the National Academy of Sciences to conclude that the Veteran's hepatocellular carcinoma was not presumptively service-connected on the basis of Agent Orange exposure.  The parties explained that "[t]he examiner's analysis is insufficient because he cited to a reference article without analyzing the specific facts of the [appellant's] claim."  The parties noted the Court's holding in Polovick v. Shinseki, 23 Vet. App. 48 (2009) that a statistical analysis, alone, cannot be the sole basis for a determination of service connection.  Given that the August 2014 VHA examiner's opinion was primarily based upon the National Academy of Sciences report, the parties thus concluded that "the examiner's opinion in this case was inadequate because it was based solely on the findings of the cited reference article."  In addition, the parties noted that the examiner failed to explain whether the Veteran's development of a hepatocellular tumor would be consistent with Agent Orange exposure.  To this end, the parties emphasized that the Veteran had none of the underlying factors for hepatocellular carcinoma.

Therefore, pursuant to the findings of the Joint Motion, a new medical opinion is needed.  As such, this matter must be remanded to the AOJ in order to obtain an opinion from a VHA examiner concerning the outstanding questions of the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:
1. Arrange for a VHA physician with appropriate expertise to review the VA claims file and provide a clear, well-reasoned opinion as to the following questions:

a. whether it is at least as likely as not that the cause of the Veteran's death (i.e., hepatocellular cancer) had its clinical onset in service.

b. whether it is at least as likely as not that the Veteran's active duty military service, in particular his presumed herbicide exposure (including Agent Orange), either caused or contributed to his death.

c. whether it is at least as likely as not that the Veteran's in-service exposure to jet fuel either caused or contributed to his death.

In rendering his/her opinion, the examiner should address the VHA opinions obtained in October 2011, March 2012, May 2012, and August 2014.

The examiner should explain whether the development of the Veteran's tumor would be consistent with Agent Orange exposure.  The examiner should also explain the significance, if any, of the August 2014 VHA examiner's findings that the Veteran has a history consistent with hepatocellular carcinoma, but none of the underlying factors.

The examiner is cautioned that a statistical analysis, alone, cannot be the sole basis for a determination of service connection.

A report must be prepared and associated with the VA claims file.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction must ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

